DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al. (US 20080201138 A1 hereinafter, Visser ‘138) in combination with Nystrom (US 20120057717 A1 hereinafter, Nystrom ‘717).
Regarding claim 1; Visser ‘138 discloses an audio device (Fig. 1, Headset 12)
 having a circuit for voice signal enhancement (i.e. There is circuitry within the electronic housing is coupled to a set of stereo ear speakers. The audio signal enable enhanced speech separation in processor 25. Paragraph 0043) 
the circuit comprising 
at least a plurality of microphones (Fig. 1, Microphones 32 & 33), 
arranged at predefined positions (i.e. As illustrated in Fig. 1, microphone 32 is positioned adjacent ear speaker 19, while microphone 33 is positioned above ear speaker 19. Paragraph 0043); 
where each microphone provides a microphone signal (i.e. Since the microphones are spaced apart, each microphone will receive a slightly different ambient noise signal, as well as a somewhat different version of the speaker's speech. These small differences in audio signal enable enhanced speech separation in processor 25. Paragraph 0043); 
a BSS processor (Fig. 16, illustrates of an ICA or BSS processing function. Paragraph 0099), connected with the directivity pre-processor (Fig.1, Processor 25) to receive at least the voice signal and the noise signal (i.e. Processor 25 receives the electronic microphone signal from microphone 32 and also receives the raw microphone signal from microphone 33. It will be appreciated that that signals may be digitized, filtered, or otherwise pre-processed. Paragraph 0045), 
and being configured to conduct blind source separation on at least the voice signal (i.e. The separation process may use a more sophisticated method for identifying the speech signal and more sophisticated BSS algorithms. Paragraph 0055); 
and the noise signal to provide at least an enhanced voice signal with reduced noise components (i.e. The control signal 286 may be used to adjust certain noise reduction processes 292. For example, noise reduction process 292 may be a spectral subtraction process. More particularly, signal separation process 280 generates a noise signal 296 and a speech signal 281. The speech signal 281 may have still have a noise component, and since the noise signal 296 accurately characterizes the noise, the spectral subtraction process 292 may be used to further remove noise from the speech signal. Paragraph 0087).  
wherein the audio device comprises microphone information (i.e. Microphones 32 and 33 are shown positioned adjacent to an ear speaker Paragraph 0044) of at least one of the plurality of microphones (Fig. 1, Microphones 32 & 33), 
and wherein the directivity pre-processor is configured to provide the voice signal and the noise signal from the microphone signals using the microphone information (i.e. Microphones 32 and 33 are shown positioned adjacent to an ear speaker or microphones may be positioned on different sides of the user's head, in differing directions, or in a spaced apart arrangement such as an array. Processor 25 receives the electronic microphone signal from microphone 32 and also receives the raw microphone signal from microphone 33. Since microphone 32 is closer to the speaker's mouth than microphone 33, the signal from microphone 32 will always receive the desired speech signal first and it will be louder in microphone 32 recorded channel than in microphone 33 recorded channel, which aids in identifying the speech signal. The output from the signal separation process is a clean speech signal, which is processed. Paragraphs 0044-0045)
Visser ‘138 discloses at Paragraph 0045 wherein Processor 25 receives the electronic microphone signal from microphone 32 and also receives the raw microphone signal from microphone 33. It will be appreciated that that signals may be digitized, filtered, or otherwise pre-processed. Although Examiner reasonably believes that Visser ‘138 at Paragraph 0045 discloses the limitation where of a directivity pre-processor connected with the plurality of microphones to receive the microphone signals and configured to provide at least a voice signal and a noise signal, Examiner cites Nystrom ‘717 to better disclose the said limitation.
Nystrom ‘717 discloses a directivity pre-processor (Fig. 3, Audio Pre-Process 320), connected with the plurality of microphones (Fig. 3, Microphones 310) to receive the microphone signals and configured to provide at least a voice signal and a noise signal (i.e. Fig. 3 illustrate a pair of microphones 310, coupled to an audio processing circuit 300. Audio processing circuit 300 includes an audio pre-processing circuit 320. Audio pre -processing circuit 320 further includes an analog-to-digital converter (ADC) coupled to each of the analog signals from microphones 310. If a microphone is placed in, at, or near each of the user's ears, the acoustic channel traveled by the user's voice to each microphone will be very similar. Some background noise will be picked up by the microphones. Combining the two microphone signals in a manner that emphasizes correlated components of the signals, relative to the uncorrelated components, will suppress these noise components. Paragraphs 0015-0018); 
Visser ‘138 and Nystrom ‘717 are combinable because they are from same field of endeavor of speech systems (Nystrom ‘717 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Visser ‘138 by adding a directivity pre-processor connected with the plurality of microphones to receive the microphone signals and configured to provide at least a voice signal and a noise signal as taught by Nystrom ‘717. The motivation for doing so would have been advantageous because dual-microphone headsets for mobile telephony applications is growing in order to better capture a user’s voice for an enhanced sound. Therefore, it would have been obvious to combine Visser ‘138 with Nystrom ‘717 to obtain the invention as specified.

Regarding claim 2; Visser ‘138 discloses wherein the directivity pre-processor is configured to generate a plurality of voice candidate signals and a plurality of noise candidate signals from the microphone signals (i.e. When the person speaks, the microphone receives the person's voice signal, and converts it to an electronic signal. The microphone also receives sound signals from various noise sources, and therefore also includes a noise component in the electronic signal. Paragraph 0003).

Regarding claim 3; Visser ‘138 discloses wherein the directivity pre-processor comprises a microphone definition database having one or more of a location and a directionality pattern of at least one of the plurality of microphones; the directivity pre-processor further comprises and a spatial directivity module to generate the plurality of voice candidate signals and the plurality of noise candidate signals (i.e. First microphone 160 is a noise canceling directional microphone, with the noise canceling port facing 180 degrees away from the mic pickup port. The second microphone is also a directional noise canceling microphone, with its pickup port positioned orthogonally to the pickup port of first microphone 160. The microphones are positioned 3-4 cm apart. The microphones should not be positioned too close to each other to enable separation of low frequency components and not too far apart to avoid spatial aliasing in the higher frequency bands. In an alternative arrangement, the microphones are both directional microphones, but the noise canceling ports are facing 90 degrees away from the mic pickup port. Paragraph 0061)

Regarding claim 4; Visser ‘138 discloses wherein the directivity pre-processor is further configured to equalize/normalize at least one of the voice candidate signals and the noise candidate signals (i.e. The threshold may be adjustable between approximately -100 and approximately -30 dBm with a default value of between approximately -60 dBm to about -50 dBm, the threshold depending on voice quality, system efficiency and bandwidth requirements, or the threshold level of hearing. Alternatively, the threshold may be adaptive to be a certain fixed or varying value above or equal to the value of the noise (e.g., from the other channel(s)). Paragraph 0080).

Regarding claim 5; Visser ‘138 discloses wherein the directivity pre-processor further comprises a voice candidate selection circuit, wherein the voice candidate selection circuit is configured to select one of the voice candidate signals as the voice signal and to provide the voice signal to the BSS processor (Fig. 13, Steps 303, 304 & 307 i.e. Also since the BSS/ICA stage removes the user's speech from the other channel, the energy difference between channels may become even larger at the BSS/ICA output level. A VAD using the output signals from the BSS/ICA process is shown in Fig. 13. The voice activity detector monitors the energy level in each of the signals, and compares the measured energy level, as shown in block 303. The speech-content signal having a higher energy level then the noise-dominant signal, as shown in block 304. The difference between the energy levels of the signals exceeds the predefined threshold value. Since it is predetermined that the speech-content signal has the speech content, this relationship of energy levels indicates that the target user is speaking, as shown in block 307; a control signal may be used to indicate that the desired speech signal is present. Paragraphs 0072-0074).

Regarding claim 6; Visser ‘138 discloses wherein the voice candidate selection circuit is configured to determine an energy of each of the voice candidate signals and to select the voice candidate signal having the lowest energy as the voice signal (i.e. The voice activity detector monitors the energy level in each of the signals, and compares the measured energy level, as shown in block 303. In one simple implementation, the signals are monitored for when the difference in energy levels between the signals exceeds a predefined threshold. Paragraph 0072).

Regarding claim 7; Visser ‘138 discloses wherein the voice candidate selection circuit is configured to determine the energy of each of the voice candidate signals in a plurality of sub-bands (i.e. In complementary comb filtering, signal to the ear speaker is first passed through the bands of comb filter. The microphone is coupled to a complementary comb filter whose stop bands are the pass band of the first filter. In the acoustic echo suppression, the microphone signal is attenuated by 6 dB or more when the near end user is detected to be silence. Paragraph 0122).
Regarding claim 8; Visser ‘138 discloses wherein the directivity pre-processor further comprises a voice filter, configured to filter voice components from each of the noise candidate signals (i.e. In complementary comb filtering, signal to the ear speaker is first passed through the bands of comb filter. The microphone is coupled to a complementary comb filter whose stop bands are the pass band of the first filter. In the acoustic echo suppression, the microphone signal is attenuated by 6 dB or more when the near end user is detected to be silence. Paragraph 0122).

Regarding claim 9; Visser ‘138 discloses wherein the voice filter is configured to receive at least one of the voice candidate signals and to filter the voice components using the received at least one voice candidate signal (i.e. In complementary comb filtering, signal to the ear speaker is first passed through the bands of comb filter. The microphone is coupled to a complementary comb filter whose stop bands are the pass band of the first filter. Paragraph 0122).

Regarding claim 10; Visser ‘138 as modified does not expressly disclose the limitation as expressed below.
Nystrom ‘717 discloses wherein the directivity pre-processor further comprises a noise candidate selection circuit, wherein the noise candidate selection circuit is configured to select one of the noise candidate signals as the noise signal and to provide the noise signal to the BSS processor (i.e. Fig. 3 illustrate a pair of microphones 310, coupled to an audio processing circuit 300. Audio processing circuit 300 includes an audio pre-processing circuit 320. Audio pre -processing circuit 320 further includes an analog-to-digital converter (ADC) coupled to each of the analog signals from microphones 310. If a microphone is placed in, at, or near each of the user's ears, the acoustic channel traveled by the user's voice to each microphone will be very similar. Some background noise will be picked up by the microphones. Combining the two microphone signals in a manner that emphasizes correlated components of the signals, relative to the uncorrelated components, will suppress these noise components. Paragraphs 0015- 0018).
Visser ‘138 and Nystrom ‘717 are combinable because they are from same field of endeavor of speech systems (Nystrom ‘717 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Visser ‘138 by adding a the limitations as taught by Nystrom ‘717. The motivation for doing so would have been advantageous because dual-microphone headsets for mobile telephony applications is growing in order to better capture a user’s voice for an enhanced sound. Therefore, it would have been obvious to combine Visser ‘138 with Nystrom ‘717 to obtain the invention as specified.

Regarding claim 11; Visser ‘138 discloses wherein the noise candidate selection circuit is configured to determine an energy of each of the noise candidate signals and to select the noise candidate signal having the highest energy as the noise signal (i.e. The voice activity detector monitors the energy level in each of the signals, and compares the measured energy level, as shown in block 303. In one simple implementation, the signals are monitored for when the difference in energy levels between the signals exceeds a predefined threshold. Paragraph 0072).

Regarding claim 12; Visser ‘138 discloses wherein the noise candidate selection circuit is configured to determine the energy of each of the noise candidate signals in a plurality of sub-bands (i.e. The voice activity detector monitors the energy level in each of the signals, and compares the measured energy level, as shown in block 303. In one simple implementation, the signals are monitored for when the difference in energy levels between the signals exceeds a predefined threshold. Paragraph 0072).

Regarding claim 13; Visser ‘138 discloses wherein the BSS processor is configured to additionally provide an enhanced noise signal with reduced voice components (i.e. The control signal 286 may be used to adjust certain noise reduction processes 292. For example, noise reduction process 292 may be a spectral subtraction process. More particularly, signal separation process 280 generates a noise signal 296 and a speech signal 281. The speech signal 281 may have still have a noise component, and since the noise signal 296 accurately characterizes the noise, the spectral subtraction process 292 may be used to further remove noise from the speech signal. Paragraph 0087). 
Regarding claim 14; Visser ‘138 discloses wherein the audio device is formed as one of glasses, a cap, a hat, and a helmet (i.e. The housing 102 may be part of a helmet or other emergency protective gear. Paragraph 0057).

Regarding claim 15; Visser ‘138 discloses wherein the audio device is a headset or a head-worn audio device (i.e. Fig. 1 is a diagram of a wireless headset 12).

Regarding claim 16; Visser ‘138 discloses comprising at least three microphones (Fig. 7, Microphone Array 205 i.e. The housing 203 also has a boom 204 holding a MEMS microphone array 205. A MEMS (micro electro mechanical systems) microphone is a semiconductor device having multiple microphones arranged on one or more integrated circuit devices. Paragraph 0065).

Regarding claim 17; Visser ‘138 discloses an audio output to transmit at least the enhanced voice signal to further device (i.e. Since microphone 32 is closer to the speaker's mouth than microphone 33, the signal from microphone 32 will always receive the desired speech signal first and it will be louder in microphone 32 recorded channel than in microphone 33 recorded channel, which aids in identifying the speech signal. The output from the signal separation process is a clean speech signal, which is processed and prepared for transmission by radio 27. Paragraph 0045).

Regarding claims 18 & 19; Claims 18 & 19 contains substantially the same subject matter as claim 1. Therefore, Claims 18 & 19 are rejected on the same grounds as claim 1.

Regarding claim 21; Visser ‘138 discloses a head-worn audio device (Fig. 1, Headset 12)
having a circuit for voice signal enhancement (i.e. There is circuitry within the electronic housing is coupled to a set of stereo ear speakers. The audio signal enable enhanced speech separation in processor 25. Paragraph 0043),
the circuit comprising at least a plurality of microphones (Fig. 1, Microphones 32 & 33),
arranged at predefined positions (i.e. As illustrated in Fig. 1, microphone 32 is positioned adjacent ear speaker 19, while microphone 33 is positioned above ear speaker 19. Paragraph 0043); 
where each microphone provides a microphone signal (i.e. Since the microphones are spaced apart, each microphone will receive a slightly different ambient noise signal, as well as a somewhat different version of the speaker's speech. These small differences in audio signal enable enhanced speech separation in processor 25. Paragraph 0043);
a BSS processor (Fig. 16, illustrates of an ICA or BSS processing function. Paragraph 0099), connected with the directivity pre-processor (Fig.1, Processor 25) to receive at least the voice signal and the noise signal  (i.e. Processor 25 receives the electronic microphone signal from microphone 32 and also receives the raw microphone signal from microphone 33. It will be appreciated that that signals may be digitized, filtered, or otherwise pre-processed. Paragraph 0045), 
and being configured to conduct blind source separation on at least the voice signal (i.e. The separation process may use a more sophisticated method for identifying the speech signal and more sophisticated BSS algorithms. Paragraph 0055);
and the noise signal to provide at least an enhanced voice signal with reduced noise components (i.e. The control signal 286 may be used to adjust certain noise reduction processes 292. For example, noise reduction process 292 may be a spectral subtraction process. More particularly, signal separation process 280 generates a noise signal 296 and a speech signal 281. The speech signal 281 may have still have a noise component, and since the noise signal 296 accurately characterizes the noise, the spectral subtraction process 292 may be used to further remove noise from the speech signal. Paragraph 0087).
Visser ‘138 discloses at Paragraph 0045 wherein Processor 25 receives the electronic microphone signal from microphone 32 and also receives the raw microphone signal from microphone 33. It will be appreciated that that signals may be digitized, filtered, or otherwise pre-processed. Although Examiner reasonably believes that Visser ‘138 at Paragraph 0045 discloses the limitation where of a directivity pre-processor connected with the plurality of microphones to receive the microphone signals and configured to provide at least a voice signal and a noise signal, Examiner cites Nystrom ‘717 to better disclose the said limitation.
Nystrom ‘717 discloses a directivity pre-processor (Fig. 3, Audio Pre-Process 320), connected with the plurality of microphones (Fig. 3, Microphones 310) to receive the microphone signals and configured to provide at least a voice signal and a noise signal (i.e. Fig. 3 illustrate a pair of microphones 310, coupled to an audio processing circuit 300. Audio processing circuit 300 includes an audio pre-processing circuit 320. Audio pre -processing circuit 320 further includes an analog-to-digital converter (ADC) coupled to each of the analog signals from microphones 310. If a microphone is placed in, at, or near each of the user's ears, the acoustic channel traveled by the user's voice to each microphone will be very similar. Some background noise will be picked up by the microphones. Combining the two microphone signals in a manner that emphasizes correlated components of the signals, relative to the uncorrelated components, will suppress these noise components. Paragraphs 0015- 0018); 
Visser ‘138 and Nystrom ‘717 are combinable because they are from same field of endeavor of speech systems (Nystrom ‘717 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Visser ‘138 by adding a directivity pre-processor connected with the plurality of microphones to receive the microphone signals and configured to provide at least a voice signal and a noise signal as taught by Nystrom ‘717. The motivation for doing so would have been advantageous because dual-microphone headsets for mobile telephony applications is growing in order to better capture a user’s voice for an enhanced sound. Therefore, it would have been obvious to combine Visser ‘138 with Nystrom ‘717 to obtain the invention as specified.

4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Visser ‘138 and Nystrom ‘717 and further in view of Visser et al. (US 20120020485 A1 hereinafter, Visser ‘485).
Regarding claim 20; Visser ‘138 as modified does not expressly disclose a non-transitory computer-readable medium including contents that are configured to cause a processing device to conduct the method of claim 19.
Visser ‘485 discloses a non-transitory computer-readable medium including contents that are configured to cause a processing device to conduct the method of claim 19 (i.e. Computer-readable storage media (e.g., non -transitory media) having tangible features that cause a machine reading the features to perform such a method are also disclosed. Paragraph 0008)
Visser ‘138 and Visser ‘485 are combinable because they are from same field of endeavor of speech systems (Visser ‘485 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Visser ‘138 by adding a non-transitory computer-readable medium including contents that are configured to cause a processing device to conduct the method as taught by Visser ‘485. The motivation for doing so would have been advantageous because a non-transitory computer readable medium is required for a system to operate and function properly. Therefore, it would have been obvious to combine Visser ‘138 with Visser ‘485 to obtain the invention as specified.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677